    Case: 1:18-cv-05858 Document #: 150 Filed: 08/03/20 Page 1 of 6 PageID #:905



                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CASSIDY GREEN,                                     )
                                                   )
                       Plaintiff,                  )
                                                   )           Case No. 18-cv-05858
                v.                                 )
                                                   )           Honorable Sharon Johnson Coleman
ALFONSO VALDEZ, BRAD MARTIN, and                   )
LASALLE COUNTY, ILLINOIS,                          )
                                                   )
                       Defendants.                 )

                         MEMORANDUM OPINION AND ORDER
        Plaintiff Cassidy Green filed his First Amended Complaint against defendants alleging that

his constitutional rights under the Fourteenth Amendment had been violated while under arrest and

on his way to a hospital to get medical treatment for injuries obtained from his arrest. Defendant

Brad Martin, a Mendota, Illinois police officer, brings the instant motion to dismiss Count III of the

First Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons

outlined below, the Court denies Martin’s motion to dismiss.

Background

        The Court takes the following facts from the First Amended Complaint as true for purposes

of this motion. Co-defendant and fellow officer Alfonso Valdez arrested Green on April 25, 2018.

On the day of the arrest, Valdez saw Green sitting in his car, recognized Green had a warrant out

for his arrest, and approached Green’s vehicle. Green saw Valdez approaching, left his vehicle,

entered his mobile home, and then went into the bathroom. Valdez followed Green into his mobile

home and into the bathroom, where he kicked the door open and tasered Green. Green then fell on

the bathroom floor between the toilet and the bathtub, causing him to crack one of his molars and

injure his elbow.

        After Green’s arrest, he was handcuffed and transported to the hospital in an ambulance
    Case: 1:18-cv-05858 Document #: 150 Filed: 08/03/20 Page 2 of 6 PageID #:906



accompanied by defendant police officer Brad Martin. During this time, Martin repeatedly reached

his ungloved hands into Green’s mouth. Because Green had cracked his molar, Martin’s reaching

into Green’s mouth caused Green severe pain. According to Green, he cried out in pain and

repeatedly asked Martin to stop sticking his hands in his mouth. Martin nonetheless continued to

penetrate Green’s mouth and turn Green’s head while him down on the ambulance gurney for the

duration of the transport and arrival at the hospital.1 Green maintains that he did not resist arrest

during his interactions with both Officers Martin and Valdez. As a result of Green’s injuries not

being promptly treated, his tooth became infected and required surgery and antibiotics.

        In defendant Martin’s motion to dismiss, he asserts that Green’s deliberate indifference

claim against him does not relate back to the original complaint and is therefore untimely, that the

allegations fail to state a claim upon which relief can be granted, and that Green brought Count III

in bad faith.

Legal Standards

        “Under federal law, an amendment relates back when it arises out of the same transaction or

occurrence set up in the original pleading.” Cleary v. Philip Morris Inc., 656 F.3d 511, 515 (7th Cir.

2011) (citation omitted); Fed. R. Civ. P. 15(c)(1)(B). “The central inquiry under Rule 15(c) is

whether the original complaint ‘gave the defendant enough notice of the nature and scope of the

plaintiff’s claim that he shouldn’t have been surprised by the amplification of the allegations of the

original complaint in the amended one.’” Supreme Auto Transport, LLC v. Arcelor Mittal USA, Inc., 902

F.3d 735, 741 (7th Cir. 2018) (citation omitted). Even significant changes to the allegations “can

relate back so long as the defendant had fair notice of the substance of the new allegations from the




1There is no indication from plaintiff’s allegations that Officer Martin was a paramedic or trained as a
paramedic.

                                                       2
    Case: 1:18-cv-05858 Document #: 150 Filed: 08/03/20 Page 3 of 6 PageID #:907



outset.” Id. Whether to allow amendment under Rule 15 is within the Court’s discretion. Springman

v. AIG Mktg., Inc., 523 F.3d 685, 690 (7th Cir. 2008).

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. Skinner v. Switzer, 562 U.S. 521, 529, 131 S.Ct. 1289, 179 L.Ed.2d

233 (2011). When considering dismissal of a complaint, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in favor of the plaintiff. Erickson v. Pardus, 551

U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per curiam). To survive a motion to dismiss,

plaintiff must “state a claim for relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). A complaint is facially plausible when the

plaintiff alleges “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,

173 L.Ed.2d 868 (2009).

Discussion

Relation-Back under Rule 15(c)

        Martin first argues that Green failed to file his deliberate indifference claim against him

within the two-year statute of limitations period because plaintiff did not bring this claim until his

First Amended Complaint filed on May 15, 2020. Specifically, Martin contends that Green’s original

complaint did not mention any claim of Martin knowing of plaintiff’s serious injury or medical need.

Accordingly, Martin asserts that the deliberate indifference claim does not “relate back” to the

original complaint filed on August 27, 2018.

        Here, the relevant occurrence concerns Martin’s alleged misconduct while he accompanied

Green to the hospital after Green’s arrest on April 25, 2018. Green alleges that Martin violated his

constitutional rights by continuously reaching his ungloved hands into his injured mouth. This

injury lead to an infection, which later required surgery. Accordingly, Green’s deliberate indifference


                                                      3
    Case: 1:18-cv-05858 Document #: 150 Filed: 08/03/20 Page 4 of 6 PageID #:908



claim against Martin arises out of the same conduct in his original pro se pleading because the

alleged misconduct occurred during the same occurrence as his original claim, namely, his arrest and

subsequent treatment by Officers Valdez and Martin. Moreover, Martin should not be surprised by

the claim against him because in Green’s pro se complaint, he named Martin as a defendant and

alleged that Martin accompanied him and the paramedics in the back of the ambulance. Moreover,

in his original complaint, Green alleged that while he was handcuffed and restrained to the gurney,

Martin squeezed his jaw, pulled Green’s head back and forth, and put his ungloved hands into

Green’s mouth repeatedly during the course of the transport to the hospital. Because the claim

against Martin arose from the same transaction or occurrence and that Martin was put on notice that

any such claim existed within the statute of limitations, the Court, in its discretion, concludes that

this claim relates back to the original complaint.

Deliberate Indifference

         The Court next turns to whether Green has sufficiently alleged his deliberate indifference

claim under the federal pleading standards. To show deliberate indifference to medical needs a

“pretrial detainee must show only that the force purposely or knowingly used against him was

objectively unreasonable” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). To establish the

force was objectively unreasonable, the plaintiff must show that: (1) the defendant “acted

purposefully, knowingly, or perhaps even recklessly” and (2) the defendant’s conduct was objectively

unreasonable. Miranda v. County of Lake, 900 F.3d 335, 353 (7th Cir. 2018). “This standard requires

courts to focus on the totality of facts and circumstances faced by the individual alleged to have

provided inadequate medical care and to gauge objectively – without regard to any subjective belief

held by the individual – whether the response was reasonable.” McCann v. Ogle County, 909 F.3d 881,

886 (7th Cir. 2018).




                                                     4
    Case: 1:18-cv-05858 Document #: 150 Filed: 08/03/20 Page 5 of 6 PageID #:909



        In his motion, Martin argues that Green failed to adequately allege his claim of deliberate

indifference. The Court disagrees. In First Amended Complaint, Green asserts that Valdez’s

actions caused him to fall and hit his jaw on the bathtub. As a result of the fall, Green cracked his

molar causing his mouth to bleed and physical pain. On the way to the hospital, Martin repeatedly

put his hands into Green’s mouth even though Green was crying out in pain and asking Martin to

stop. From these allegations, the Court can reasonably infer that Martin knowingly and recklessly

continued to reach into plaintiff’s mouth despite his pleas and cries. As such, the first element of the

deliberate indifference claim is satisfied. Martin’s conduct was also objectively unreasonable because

he had no legal or medical basis for reaching his hands into plaintiff’s mouth. By reaching into

plaintiff’s mouth, Green claims that Martin caused him more pain, and furthered the risk of

infection. Based on these allegations, Green has sufficiently alleged his deliberate indifference claim

against Martin under the federal pleading standards. See Iqbal, 556 U.S. at 678 (complaint is facially

plausible when plaintiff alleges “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”).

Bad Faith

        Last, Martin argues that Green’s recruited counsel acted in bad faith because the allegations

in Count III exceed counsel’s request to amend the complaint. Life Plans, Inc. v. Sec. Life of Denver Ins.

Co., 800 F.3d 343, 357–58 (7th Cir. 2015) (“The Supreme Court has interpreted [Rule 15(c)] to

require a district court to allow amendment unless there is a good reason—futility, undue delay,

undue prejudice, or bad faith—for denying leave to amend.”). When determining what constitutes

bad faith, courts look at the actions and intentions of the plaintiff when requesting leave to amend.

In general, “there is no single litmus test for determining what constitutes bad faith, though more

than mere negligence is required.” Grochoncinski v. Mayer Brown Rowe & Maw, LLP, 719 F.3d 785,




                                                    5
    Case: 1:18-cv-05858 Document #: 150 Filed: 08/03/20 Page 6 of 6 PageID #:910



799 (7th Cir. 2013); see also Chamberlian Group, Inc. v. Lear Corp., 270 F.R.D. 392, 397 (N.D. Ill. 2010)

(‘Bad faith’ is characterized by intentional or reckless misconduct.”).

         Here, there is no evidence that recruited counsel acted recklessly when he requested to

amend the original pro se complaint. Keeping in mind that the new claim relates back to the

original pro se pleading, that Martin was a named defendant in the original complaint, and the

allegations that form the basis of Green’s deliberate indifference claim against Martin were in the

original complaint, Green’s counsel actually did “clean-up” the existing allegations as counsel stated

at the March 2020 status hearing. Accordingly, recruited counsel’s conduct was not inappropriate,

let alone in bad faith.

Conclusion

         Based on the foregoing, the Court denies defendant Martin’s motion to dismiss Count III.

[134].

IT IS SO ORDERED.

Date: 8/3/2020

                                         Entered: ___________________________

                                                  SHARON JOHNSON COLEMAN
                                                   United States District Court Judge




                                                    6
